UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ALISON CENTERBAR,
Plaintiff,

V. 16-CV-896
DECISION & ORDER
ESSER JAMES & ASSOCIATES, LLC,
REBECCA STEWARD, JANA DOE A/K/A
“SUSAN MURPHY,” AND JOHN DOE
AIK/A “JOHN CARTER,”

Defendants.

 

On November 5, 2016, the plaintiff, Alison Centerbar, filed a complaint alleging
violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692. Docket Item 1.
After the defendants failed to appear or otherwise defend the action, the Clerk of Court
entered a default on February 16, 2017. Docket Item 10. This Court then entered
default judgment on March 13, 2018, and, following a hearing on damages, awarded
Centerbar $32,883.33: (1) $1,000 in statutory damages; (2) $20,000 in actual damages;
(3) $9,400 in attorneys’ fees; (4); $1,037.50 in law clerk fees; and (4) $1,445.83 in costs.
Docket Items 15, 28, 31.

On September 30, 2019, Cenierbar moved to compel defendant Rebecca Adamo
(née Steward) to surrender certain personal property—namely, an engagement ring—in
satisfaction of the judgment. Docket Item 33. On November 13, 2019, Adamo
responded. Docket Item 39. And on November 17, 2019, Centerbar replied and

amended her motion to compel. Docket Item 41. More specifically, Centerbar asked
this Court to order Adamo to surrender the personal property not to her counsel, as
originally requested, but to the Sheriff of Erie County. /d.

“A money judgment is enforced by a writ of execution, unless the court directs
otherwise.” F.R.C.P. 69(a). “The procedure on execution—and in proceedings
supplementary to and in aid of judgment or execution—must accord with the procedure
of the state where the court is located... .” /d. Under New York law,

[u]Jpon motion of the judgment creditor, upon notice to the judgment debtor,

where it is shown that the judgment debtor is in possession or custody of

money or other personal property in which [s]he has an interest, the court

shall order that the judgment debtor pay the money, or so much of it as is

sufficient to satisfy the judgment, to the judgment creditor and, if the amount

to be so paid is insufficient to satisfy the judgment, to deliver any other

personal property, or so much of it as is of sufficient value to satisfy the

judgment, to a designated sheriff. Notice of the motion shall be served on

the judgment debtor in the same manner as a summons or by registered or

certified mail, return receipt requested.

N.Y. C.P.L.R. § 5225(a). The sheriff then sells the property “at public auction at such
time and place [and manner]. . . as in his judgment will bring the highest price.” /d. §
5233(a). “After deduction for and payment of fees, expenses and [taxes], the proceeds
of [the sale] shall be distributed to the judgment creditor and any excess shall be paid
over to the judgment debtor.” /d. § 5234(a).

Defendant Adamo is in possession of personal property—an engagement ring—
subject to satisfaction of the money judgment in this case and therefore must surrender
that property under section 5225(a). Under New York law, a money judgment may not
be enforced against “a wedding ring.” See N.Y. C.P.L.R. § 5205(a)(6). In /n re Tiberia,

the bankruptcy court extensively reviewed the historical custom of exchanging both an

engagement and a wedding ring and concluded:
A ring which meets the Webster Dictionary definition of a wedding ring, a
ring that is given to an individual during and as a part of their wedding
ceremony, will always be exempt as a wedding ring for purposes of... .
[s]ection 5205(a)(6). In addition, a ring, whether it was considered to be an
[e]ngagement or [b]etrothal [ring when given before the wedding ceremony,
but which is used during the wedding ceremony when no other ring is
received, becomes the wedding ring, and will also be exempt for purposes
of ... [s]ection 5205(a)(6). An [e]Jngagement [rling, given and received in
contemplation of marriage, when a different ring is given and received
during the marriage ceremony, remains an [e]ngagement [rling even after
the marriage ceremony.

227 B.R. 26, 28-29 (Bankr. W.D.N.Y. 1998) (footnote omitted). Here, Adamo’s husband
testified at a deposition on June 19, 2019, that Adamo possesses an engagement ring
received both before the couple’s wedding and in addition to a wedding band

exchanged at their wedding ceremony. See Docket Item 33-3 at 2-3. As in /n re
Tiberia, therefore, Adamo’s “[e]Jngagement [rJing is not a wedding ring which is exempt
under . . . [s]Jection 5205(a)(6), and, therefore, it must be turned over” to satisfy the

money judgment in this case. See id. at 29.
ORDER

It is hereby ORDERED that the plaintiff's motion to compel, Docket Item 33, is
GRANTED as amended. Within thirty days of the date of this order, the defendant,
Rebecca Adamo (née Steward), shall turn over to the Sheriff of Erie County the
personal property identified in paragraphs 17-19 of Mr. Adamo’s deposition—that is, her
engagement ring. See Docket Item 33-3 at 2. The Sheriff shall sell the specified

personal property and provide the plaintiff with the proceeds of that sale under C.P.L.R.

section 5233(a).

SO ORDERED.

Dated: December 2~ 2019
Buffalo, New York

x v

/ LAWRENOE J. VILARDO ‘
(7 UNITED STATES DISTRICT JUDGE
